NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD I. FINE; MARYELLEN                      No. 17-71042
OLMAN-FINE,
                                                Tax Ct. No. 23553-15L
                Petitioners-Appellants,

 v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Richard I. Fine and Maryellen Olman-Fine appeal pro se from the Tax

Court’s summary judgment upholding the Commissioner of Internal Revenue’s

determination sustaining a proposed collection action for tax years 2010, 2011, and

2012. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sollberger v. Comm’r, 691 F.3d 1119, 1123 (9th Cir. 2012). We affirm.

      Because the record shows that the appeals officer did not abuse his

discretion in sustaining the proposed collection action for tax years 2010, 2011,

and 2012, the Tax Court properly granted summary judgment for the government.

See 26 U.S.C. § 6330(c)(3) (setting forth matters an appeals officer must consider

in making a determination to sustain a proposed collection action).

      The Tax Court did not abuse its discretion by denying the Fines’ motion to

set aside the order and decision because the Fines failed to demonstrate any ground

for relief. See Parkinson v. Comm’r, 647 F.2d 875, 876 (9th Cir. 1981) (setting

forth standard of review); see also Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth grounds for relief

under Fed. R. Civ. P. 60(b)).

      We reject as without merit the Fines’ contentions regarding due process,

fraud upon the Tax Court, their entitlement to take depositions, evidentiary

objections, tax years other than the ones at issue in this action, Richard Fine’s

whistleblower claims, and purported credibility determinations.

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

      AFFIRMED.


                                          2                                     17-71042